Citation Nr: 1800048	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee.

2.  Entitlement to service connection for arthritis of the left knee.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 23, 1985 to February 27, 1994, and from February 28, 1994, to December 4, 2006.  The Veteran was honorably discharged from his first period of active service and dishonorably discharged from his second period of active service.  Pursuant to an April 2010 VA administrative decision, the Veteran is only eligible for VA benefits for his period of honorable service between September 23, 1985, and February 27, 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The competent and probative evidence of record demonstrates that the Veteran's major depressive disorder did not begin during and is not etiologically related to his first period of honorable active duty service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2017).

2.  The criteria for service connection for major depressive disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims he has a psychiatric disorder, which began in or is etiologically related to his first period of honorable active duty service.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Factual Background and Analysis

In his October 2012 and January 2013 statements in support of a claim for service connection for PTSD, the Veteran reported being stationed in Saudi Arabia and Iraq from April 1989 to November 1991.  He stated that he felt his PTSD was caused by "battle trauma," and indicated he could still visualize dead and blown apart bodies, hear tank cannon fire and screams of wounded enemy soldiers, and smell cordite from expended tank gun rounds as well as decaying bodies.  He indicated that because of these events during service, he experienced restless sleep due to nightmares and chronic bouts of depression.  At his May 2017 hearing before the Board, the Veteran testified that during his first period of active duty service he was involved in and witnessed "carnage, blowing up vehicles, friendly fire, enemy fire," and attributed his mental health problems to participation in combat during Desert Shield and Desert Storm.

The Veteran's DD-214 does not contain any reference to any medals or decorations indicative of combat service.  However, his service personnel records contain an evaluation report from the period April 1990 to March 1991, which demonstrates he served on duty orders in Saudi Arabia and that part of his daily duties involved directing personnel and tanks in combat operations and training.  Therefore, the Board concedes that the Veteran participated in combat during his first period of honorable service.  See 38 U.S.C. § 1154(b).

The Veteran first sought mental health treatment in September 2012 when he called the Veteran's Crisis Line due to suicidal thoughts and feeling overwhelmed, emotional, and hopeless and noted that "everything I try to do turns out negative."  

At a September 2012 VA psychiatric consultation, the Veteran described current stressors as his sexual assault conviction, loss of career/home/family, and financial difficulties.  The Veteran reported that he had a flawless military record until his daughter accused him of sexual assault when she was 18 years old (to have occurred when she was 12 to 18).  He claimed that despite having testimony contradictory to the allegations and his daughter's failure to appear in court, he was convicted and served a seven year prison sentence.  The Veteran denies the allegations and has attempted to have the conviction overturned, although he has been unsuccessful in doing so.  He reported that he had been particularly depressed since the onset of those legal problems, beginning in July 2001, and was particularly depressed about his prison sentence.  He stated he "lost everything" as a result of his conviction, including his marriage, children, home, military career, reputation, ability to obtain a job, etc.  He felt he was unable to get ahead and/or earn an income.  The Veteran also endorsed frustration and hopelessness related to his claim for service-connection.  The Veteran acknowledged a depressed mood with depression increasing as "more things pile up."  When asked about past military based traumatic events, the Veteran reported being exposed to "dead bodies, blown vehicles, blown bodies, death screams, smell of quartzite, smoke, fire every day . . . chaos."  He reported serving in combat in Saudi Arabia from September 1990 to April 1991 and in Bosnia/Macedonia from January to June 2000.  In reference to military experiences perceived as traumatic, he specifically denied significant re-experiencing and intrusive symptoms.  The examiner concluded that the Veteran presented with symptoms of depression and passive, transient suicidal ideation, all stemming from sexual abuse allegations by his daughter that resulted in multiple losses (career, home, family, reputation), incarceration, and subsequent financial difficulties.  The examiner noted the Veteran also felt frustrated and hopeless related to continued delays with his service connection claim and generally felt that despite good intentions he could not get ahead.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD at that time and assessed a diagnosis of major depressive disorder.

At a December 2012 VA psychiatric consultation, the Veteran reported a long history of depressive symptoms since 1995 when he began to experience marital strife.  He indicated depressive symptoms became much more intense after his daughter accused him of raping her.  The Veteran indicated that he and his wife separated in 2002, he spent seven years in prison and was released in 2009, and that he has been unable to find work since then.  The examiner noted the Veteran's depressive symptoms had persisted in the context of this ongoing stressor.  The Veteran reported troubles with sleep include disturbing dreams (the subject which he did not elaborate on), where he would wake up and was unable to fall back asleep; he also reported occasional initial insomnia.  He indicated he experienced occasional dreams of military service and endorsed some hypervigilance.

At a June 2013 VA PTSD examination, the Veteran identified his in-service stressor as serving overseas and seeing "mainly dead bodies, blown up vehicles, chaos . . . and the thoughts of those guys I may or may not have killed due to the Army's sake."  He did not report experiencing any fear, helplessness, or horror as required for a diagnosis of PTSD.  The Veteran indicated he experienced a depressed mood daily with some anxiety in the evening; he acknowledged significant stress related to incarceration, subsequent unemployment, and financial difficulties.  He reported distressing memories triggered by depression and intrusive memories as well as nightmares about family conflict and military trauma.  The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria as the symptoms were not found to be significant for a diagnosis when scored with the Clinician Administered PTSD Scale (CAPS) for DSM-IV.  The examiner explained that for a symptom to be significant for PTSD a nexus must be formed to link the symptoms to the alleged stressor event and not to intercurrent stressors and must not be confounded by other mental health symptoms or disorders.  The examiner diagnosed major depressive disorder and determined that it was less likely than not (less than a 50 percent probability) related to the Veteran's active service, reasoning that his stressors of familial conflict, incarceration, and subsequent unemployment were contributing to his major depressive disorder.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the Board finds that service connection for PTSD and major depressive disorder is not warranted.  

Service connection for PTSD must be denied as a matter of law because there is no evidence of a diagnosis of PTSD during the period of the claim.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 4.125(a); see also Brammer, 3 Vet. App. at 225 (1992); McClain, 21 Vet. App. at 321. 

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's major depressive disorder began in or is etiologically related to his first period of honorable, active duty service.  See 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  The July 2013 VA examiner conducted a thorough review of the evidence of record and considered the Veteran's statements in determining that the Veteran's major depressive disorder was not due to his combat experience as he claimed, but rather was due to stressors in life regarding being convicted of sexual assault, subsequent incarceration, and resulting financial and life difficulties following his release from incarceration.  The Board finds this opinion to be probative as it contains a rationale for the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are no contradictory opinions of record.  Further, service treatment records reflect that the Veteran was found to be psychiatrically normal in September 1994 and October 1996.  In a June 2002 medical screening, the Veteran specifically denied a history of mental or psychiatric illness, and in a January 2005 periodic physical screening and health assessment form he did not check the box indicating that he experienced depression.

Moreover, the Board finds that the statements the Veteran made in the course of medical treatment to be more probative than his statements made in furtherance of his claim for compensation benefits because there is a strong motive to tell the truth in order to receive proper care at the time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence).  At a May 2010 VA primary care appointment, the Veteran reported participating in Desert Shield/Storm and the Kosovo conflict as a tank commander; he indicated he occasionally had dreams, but not nightmares, about situations and that he tried not to think about them.  He stated he was kicked out of service and was trying to get his benefits back.  PTSD and depression screenings were negative.  At his initial September 2012 VA psychiatric consultation, the Veteran specifically denied significant re-experiencing and intrusive symptom relating to his military stressors.  Instead, he focused on his depression as it related to sexual abuse allegations by his daughter which resulted in multiple losses (career, home, family, reputation), incarceration, and subsequent financial difficulties.  He also stated that he had been particularly depressed since the onset of those legal problems.  At a December 2012 VA psychiatric consultation, the Veteran reported a long history of depressive symptoms since 1995 when he began to experience marital strife.  He indicated depressive symptoms became much more intense after his 18 year old daughter accused him of raping her.  At that appointment, he only endorsed occasional dreams of military service.  Interestingly, after the Veteran's claim was denied in July 2013, he then reported intrusive memories of combat at a September 2013 psychiatric consultation.  Notably, VA medical records demonstrate that the focus of the Veteran's treatment has focused on his past sexual assault conviction, incarceration, and resulting life stressors, and has not been related to his combat experiences.

Based on the foregoing, the Board finds that service connection for PTSD and major depressive disorder is not warranted and that the Veteran's claims must be denied.


VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated August 2010 and January 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded a VA examination in connection with his claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is denied.


REMAND

In his July 2010 claim, the Veteran indicated that he injured his knees when he was in Desert Storm during his period of honorable service.  Specifically, he asserted that when the tank he was the commander of went over the side of a deep slope, causing him to fall forward hitting his knees on the back of the gunner's seat.  He stated he was later treated and told that he has arthritis in both knees.

Service treatment records from the Veteran's period of honorable service do not document any complaints of or treatment for any knee injuries.  In December 1998, during his period of dishonorable service, the Veteran sought treatment for chronic bilateral knee pain, which he reported at the time began approximately four years prior; the examiner's assessment was bilateral retropatellar pain syndrome.  

June 2010 VA treatment records reflect imaging of the knees was performed which demonstrated bilateral degenerative joint disease bilaterally.

The Board notes that the Veteran has not yet been afforded a VA examination to determine whether his current bilateral knee disability began in or is etiologically related to his active duty service.  Given the Veteran's statements coupled with evidence of an in-service injury which may have taken place during his period of honorable service, along with the Veteran's current bilateral knee diagnosis, the Board finds a remand is required to afford him an examination and obtain medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his bilateral knee disability.  The examiner must obtain a history from the Veteran, to include his description of any injuries incurred during service and the onset and continuity of symptoms.

Following a review of the record, and with consideration of the Veteran's statements, the examiner is requested to provide the following opinions:

* Whether it is at least as likely as not (50 percent probability or higher) that any right knee disability began in or is etiologically related to the Veteran's first period of active duty service.

* Whether it is at least as likely as not (50 percent probability or higher) that any left knee disability began in or is etiologically related to the Veteran's first period of active duty service.

The Board directs the examiner's attention, but in no way limits it, to the following evidence of record:

* A December 1998 treatment note which reflects that the Veteran experienced chronic bilateral knee pain, which began approximately four years prior; 

* A June 2002 medial questionnaire in which the Veteran reported a past medical history of bilateral knee pain;

* The Veteran's statements in his June 2010 claim for compensation benefits; and

* The Veteran's testimony at his May 2017 hearing before the Board.

The examiner is informed that the Veteran is not eligible for compensation benefits for any disabilities resulting or related to his second period of dishonorable, active duty (February 28, 1994, to December 4, 2006), but that he is eligible for compensation benefits for any disabilities resulting or related to his first period of honorable, active duty service (September 23, 1985 to February 27, 1994).

The examiner must provide a complete rationale for all opinions rendered.  The examiner is informed that any opinion may not be based solely on a lack of documentation in the Veteran's service treatment records.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so.

If, for any reason, the Veteran fails to report for his examination, the examiner is requested to provide the above-requested opinions based on the evidence of record.

2.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  

In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  Then, Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


